COURT OF APPEALS
                                        SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO.
2-08-317-CR
 
LARRY
DALE INGRAM                                                          APPELLANT
 
                                                      V.
THE STATE OF TEXAS                                                                 STATE
                                                   ----------
         FROM COUNTY CRIMINAL
COURT NO. 8 OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered the AAppellant=s
Motion To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.   Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. 
See Tex. R. App. P. 42.2(a),
43.2(f).                                                                                                                                 PER
CURIAM
 
PANEL:
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED:
October 16, 2008          




[1]See Tex.
R. App. P. 47.4.